AO 440 (Rev. 12/09) Summons in a Civil Action

DISTRICT COURT OF THE UNITED STATES

for the

District of Alaska

David Gary Gladden, in propria personaa

 

Plaintiff

Vv.

CHRISTINA L. REIGH, in her personal and
presumed Official capacity

Defendant

Civil Action No. 5'IA-CV- OCOAA-MMUS

 

SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address) CHRISTINA L. REIGH

476 Emperor Way
Dillingham, Alaska 99576

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: David Gary Gladden

P.O. Box 877109
Wasilla, Alaska 99687

If you fail to respond, judgment by default will be entered geist ant for the relief demanded in the Sonpisint
Yow also must file your-answer or motion with the court.

eetber
CE

CLERK. Or! CO URT

 

 

ae
Date: 4 fufeoig pa ZVA Ban

 

Case 3:19-cv-00099-SLG Document8 Filed 05/16/19 Page 1 of 2
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) CO h rr f TAs C . j2 Cvce G

was received by me on (date) S’°7- ) 7 .
yO personally served the summons on the individual at (place) 2. tL he “} } ou law¢ h 2

YC Enya ~y mw, on (date) “os 2-)F 3°
© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or
C1 Iserved the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)
on (date) ; or
© I returned the summons unexecuted because 3; Or
Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

poe ED Lf ——

Server’s signature

The opr Gotham for’

Printed name and title

a SH bem weer howd D.\freg be

a oy Server's address

Additional information regarding attempted service, etc:

Case 3:19-cv-00099-SLG Document 8 Filed 05/16/19 Page 2 of 2

     
